Citation Nr: 9923731	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  99-15 327	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on November 8, 1990; a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained an attorney in August 1991, within one 
year of the date of the Board's decision.

2.  The veteran and his attorney signed a contingent attorney 
fee agreement in August 1991 which provided that 20 percent 
of past due benefits were to be paid by the VA to the 
veteran's attorney.  

3.  A letter received at the RO in June 1996 from the 
veteran's attorney indicated that the attorney no longer 
represented the veteran, and documents of record show that 
the veteran retained a second attorney to pursue his claim.  

4.  The appellant was a successor attorney acting in the 
continuous prosecution of the same matter addressed in the 
November 1990 decision.  

5.  A March 1999 decision of the Board granted service 
connection for a back disability, which was effectuated by 
the RO in an April 1999 rating decision, and resulted in past 
due benefits to the veteran.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement received in April 1999 by VA from past 
due benefits for the period from May 2, 1995, to April 13, 
1999, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of eligibility for attorney fees paid by the 
VA from past due benefits requires: (1) A final decision 
promulgated by the Board, (2) a notice of disagreement 
pertaining to that decision dated on or after November 18, 
1988, and (3) the retention of counsel not later than one 
year after the date of the Board's decision. See 38 U.S.C.A. 
§ 5904(c) (West 1991); 38 C.F.R. § 20.609(c).

In this case, a Board decision dated in November 1990 denied 
service connection for an acquired low back disability.  At 
that time the veteran was represented by Disabled American 
Veterans.  In August 1991 the veteran retained an attorney as 
his representative before VA, and appealed the Board's 1990 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an ORDER dated in July 1992 the Court 
vacated the Board decision and remanded the case.  A Board 
decision dated in December 1992 then remanded the case to the 
RO for additional development.  Following completion of the 
development, the case was returned to the Board which, in a 
December 1994 decision, denied service connection for a 
chronic low back disability.  

Following the December 1994 Board decision, the veteran 
submitted to the RO written statements dated in March 1995 
indicating that he disagreed with the Board's decision.  By 
letter dated in April 1995, the veteran was notified of his 
options, including the right to submit new evidence to the RO 
to reopen his case, to file a motion for reconsideration with 
the Board, or to appeal the Board decision. The veteran 
attempted to reopen his claim in May 1995.  In April 1996, 
the RO issued a rating decision declining to reopen the claim 
for a low back disability.  That determination was predicated 
on the finding that no new and material evidence had been 
presented.  Notification of this denial was sent to the 
veteran's attorney, and, in a written response dated in June 
1996, that attorney communicated that he did not represent 
the veteran, and that all future correspondence should be 
forwarded directly to the veteran.  In October 1996 the 
veteran retained a second attorney to pursue his claim.

In May 1998, the Board issued a decision finding that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a low back disability.  
That decision remanded the case to the RO for additional 
development.  Following that development, service connection 
for a low back disability was granted in a March 19, 1999 
Board decision.  That decision was effectuated by the RO in 
an April 13, 1999, rating action, and a 10 percent evaluation 
was assigned, effective from May 2, 1995, the date the 
veteran sought to reopen his claim at the RO.  The March 1999 
Board decision, in conjunction with the April 1999 rating 
decision, resulted in the award of past-due benefits to the 
veteran for the time period from May 2, 1995, to April 13, 
1999. 

Based on this evidence it is apparent that the veteran did 
not retain the second attorney within one year of the 
November 1990 Board decision.  However, he did retain the 
original attorney within that time period.  While there may 
be some gap in time between the retention of the first and 
second attorneys, the claim was active, to the extent that 
the veteran continued to communicate his disagreement with 
the Board's decision via written statements sent to VA.  As 
such, the Board concludes that the appellant is a successor 
attorney in a matter that has been continuously prosecuted.  
The Board notes that both the appellant and the veteran have 
expressed their desire to interpret their actions throughout 
this appeal as an attempt to act in the continuous 
prosecution of the same matter as was previously denied by 
the Board in November 1990.  Thus, the basic requirements for 
payment of attorney fees based on the agreement between the 
appellant and the veteran have been met.  Such a continuation 
of representation is in fact permitted for attorneys who are 
permitted to charge a fee.  See 38 C.F.R. § 20.609(c) (3).  
The Board finds that the appellant is in compliance with the 
provisions of 38 C.F.R. § 20.609(c) (3).  

The Board observes that the grant of service connection in 
1999 is a favorable determination, which, in combination with 
the April 1999 rating decision resulted in past-due benefits 
being payable to the veteran for the period of time between 
May 2, 1995, and April 13, 1999.  A June 14, 1999, letter to 
the veteran and his attorney indicated that maximum past due 
benefits payable to the veteran had been computed at 
$4470.00, and that $894.00, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.  The Board finds this amount to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent are payable by VA for the period of time 
between May 2, 1995, and April 13, 1999.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for a low back 
disability for the period from May 2, 1995, through April 13, 
1999, should be paid to the attorney.  



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


